



PIERIS PHARMACEUTICALS, INC.


AMENDED AND RESTATED
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY


The Board of Directors of Pieris Pharmaceuticals, Inc. (the “Company”) has
approved the following Amended and Restated Non-Employee Director Compensation
Policy (this “Policy”) which establishes compensation to be paid to non-employee
directors of the Company, effective as of October 24, 2018 (“Effective Time”),
to provide an inducement to obtain and retain the services of qualified persons
to serve as members of the Company’s Board of Directors.


Applicable Persons


This Policy shall apply to each director of the Company who is not an employee
of the Company or any Affiliate (each, a “Non-Employee Director”). “Affiliate”
shall mean an entity which is a direct or indirect parent or subsidiary of the
Company, as determined pursuant to Section 424 of the Internal Revenue Code of
1986, as amended.


Stock Option Grants


All stock option amounts set forth herein shall be subject to automatic
adjustment in the event of any stock split or other recapitalization affecting
the Company’s common stock, par value $0.001 per share (the “Common Stock”).


Annual Stock Option Grants


Annually, each Non-Employee Director shall be automatically granted a
non-qualified stock option to purchase 20,000 shares of Common Stock under the
Company’s then-current Stock Incentive Plan, as of the Effective Time the 2016
Stock Incentive Plan (the “Stock Plan”) on January 25 of each year and the
Chairperson of the Board of Directors (the “Chairperson”) shall be automatically
granted an additional non-qualified stock option to purchase 5,000 shares of
Common Stock under the Stock Plan on January 25 of each year.
 
Initial Stock Option Grant for Newly Appointed or Elected Directors and
Chairperson


Each new Non-Employee Director shall be automatically granted a non-qualified
stock option to purchase 30,000 shares of Common Stock under the Stock Plan at
the first regularly scheduled meeting of the Board of Directors on or after his
or her initial appointment or election to the Board of Directors. The
Chairperson shall be automatically granted an additional non-qualified stock
option to purchase 40,000 shares of Common Stock under the Stock Plan at the
first regularly scheduled meeting of the Board of Directors on or after his or
her initial appointment or election as Chairperson (the “Initial Chairperson
Award”).


Terms for All Option Grants


Unless otherwise specified in this Policy or by the Board of Directors or the
Compensation Committee at the time of grant, all options granted under this
Policy shall (i) vest one (1) year after the initial date of the grant of such
option, subject to the Non-Employee Director’s continued service on the Board of
Directors; provided, however, the Initial Chairperson Award shall vest as to
twenty-five percent (25%) of the shares underlying the Initial Chairperson Award
on the first anniversary of the date of the Chairperson’s appointment or
election as Chairperson (the “Initial Vesting Date”), with the remaining
seventy-five percent (75%) of the shares underlying the Initial Chairperson
Award vesting in twelve (12) equal quarterly installments at the end of each
full fiscal quarter following the Initial Vesting Date, subject to the
Chairperson’s continued service as Chairperson, (ii) have an exercise price
equal to the fair market value of the Common Stock on the grant date, as
determined in the Stock Plan; (iii) terminate ten years after the grant date and
(iv) contain such other terms and conditions as set forth in the form of option
agreement approved by the Board of Directors or the Compensation Committee prior
to the grant date.


Annual Fees


Each Non-Employee serving on the Board of Directors and the Audit Committee,
Compensation Committee, Nominating and Corporate Governance Committee, and/or
Science and Technology Committee, as applicable, shall be entitled to the
following annual amounts (the “Annual Fees”):


Board of Directors or Committee of Board of Directors
Annual Retainer Amount for Member
Annual Retainer Amount for Chair
Board of Directors
$35,000
$30,000*
Audit Committee
$7,500
$15,000**
Science and Technology Committee
$5,000
$10,000**
Compensation Committee
$5,000
$10,000**
Nominating and Corporate Governance Committee
$3,750
$7,500**



* The annual retainer amount for the Chair of the Board of Directors is in
addition to the annual retainer amount for a Member of the Board of Directors.
** Annual retainer amounts for the Chair of Committees of the Board of Directors
are in lieu of the annual retainer amount for a Member of the applicable
Committee of the Board of Directors.


Except as otherwise set forth in this Policy, all Annual Fees shall be paid for
the period from January 1 through December 31 of each year. Such Annual Fees
shall be paid in cash or a grant of an option to purchase Common Stock under the
Stock Plan, at the election of each Non-Employee Director, as follows:


•
cash in the amount of each Non-Employee Director’s Annual Fees; or



•
an option to purchase such number of shares of Common Stock as is equal to the
full dollar amount of each Non-Employee Director’s Annual Fees (as calculated
below under “Calculation of Shares and Grant Terms”).

    
Election


Each Non-Employee Director shall make an annual election on the form provided by
the Company, indicating the combination of cash and/or Common Stock elected in
the year prior to the payment, indicating his or her election for the following
fiscal year. If no election has been made prior to the first date of the fiscal
year, then the Non-Employee Director shall receive all Annual Fees in cash. Each
newly elected or appointed Non-Employee Director shall make an election prior to
the beginning of the next calendar quarter after his or her initial appointment
or election.


Payments


Payments payable to Non-Employee Directors shall be paid quarterly in arrears
promptly following the end of each fiscal quarter, provided that (i) the amount
of such payment shall be prorated for any portion of such quarter that such
director was not serving on the Board or a committee or, in the case of the
Annual Fees paid for service as a chairperson, as a chairperson, and (ii) no fee
shall be payable in respect of any period prior to the date such director was
elected to the Board or a committee or, in the case of the Annual Fees paid for
service as a chairperson, as a chairperson.


Calculation of Shares and Grant Terms


If an option to purchase Common Stock is to be received as payment, the number
of shares underlying such option shall equal the Black Scholes value of the
options computed in accordance with FASB Topic 718 on the 25th day of the month
following the end of each fiscal quarter (the “Calculation Date”) (rounded down
to the nearest whole number so that no fractional shares shall be issued). The
option shall be automatically and without any further action required by the
Board of Directors issued as of the Calculation Date.


Expenses


Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each Non-Employee Director shall be reimbursed for his or her
reasonable out-of-pocket business expenses incurred in connection with attending
meetings of the Board of Directors and committees thereof or in connection with
other business related to the Board of Directors.


Amendments


The Compensation Committee shall periodically review this Policy to assess
whether any amendments in the type and amount of compensation provided herein
should be made and shall make recommendations to the Board of Directors for its
approval of any amendments to this Policy.



